Action to recover damages for fraudulent representations claimed to have been made by defendant to induce plaintiff to purchase an oil burner and heating equipment which defendant installed in plaintiff’s premises. Judgment of the County Court, Westchester County, in favor of plaintiff, reversed on the law and the facts, with costs, and complaint dismissed on the law, with costs. In our opinion there is no proof that defendant made any representation as to any existing fact. The representations upon which this action is predicated were mere promises to do certain things in the future. Mere promissory statements as to what will be done in the future cannot form the basis of an action in fraud; they must be enforced, if at all, by an action on the contract. (Adams v. Gillig, 199 N. Y. 314.) Appeal from denial of the motions made at the trial dismissed, without costs. Hagarty, Johnston and Adel, JJ., concur; Lazansky, P. J., and Carswell, J., concur in the result.